DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claims 7, 9, and 21 are objected to because of the following informalities:

4.	Claim 7 recites “the front end of line” which should be changed to along the lines of “a front end of line” to address the minor informalities.

5.	Claim 9 recites “the FEOL” which should be changed to along the lines of “a front end of line” to address the minor informalities.

6.	Claim 21 recites “electrically shorted” which should be changed to along the lines of “electrically shorting

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 8, and 11-21 are rejected under 35 U.S.C. 103 as obvious over Tanaka et al. (US 2018/0082733 A1), hereinafter as Tanaka, in view of Onuki et al. (US 2020/0185023 A1), hereinafter as Onuki

8.	Regarding Claim 1, Tanaka discloses a semiconductor device (see First Embodiment and in particular Fig. 14, see [0041] “A semiconductor memory device (e.g., DRAM)”, see [0119] “The semiconductor memory device illustrated in FIGS. 1 to 9 is described when applied to a DRAM.”, see [0130] “FIG. 13 is a plan view of a three-dimensional DRAM. FIG. 14 is a cross-sectional view taken along line XIV-XIV of FIG. 13.”), comprising:
a substrate (element 20, see [0133] “semiconductor substrate 20”);
a first set of memory cells (elements MA of BK0, see [0135] “The memory cell array includes two blocks BK0, BK1 which are stacked on top of each other”) formed within a first group of metal layers (layer of element BK0 having a first group of metal layers, including at least elements WL, see [0147] “The word line WLij↓ includes a metallic material, such as aluminum, copper, or tungsten”, and see [0148] “The pillar electrode portion 26↓ and the cell electrode portion 28↓ include a metallic material, such as aluminum, copper, or tungsten.”) and at least one interlayer-dielectric layer (ILD) (see Fig. 14 unlabeled dielectric layer of element BK0 which electrically and mechanically separates the conductive elements of BK0) above the substrate;
a first selector (element T_SL of element BK0, see [0133] “transistor T_SL is a select element”) formed within the first group of metal layers and ILD layer and coupled to the first set of memory cells to select one or more memory cells of the first set of memory cells based on a first control signal (see Fig. 14 and [0133] “A transistor T_SL is a select element that selects a source line SL in the three-dimensional DRAM”);
a second set of memory cells (elements MA of element BK1, see [0135]) formed within a second group of metal layers and ILD layer (second group of metal layers and ILD layer of element BK1) above the first group of metal layers and ILD layer (see Fig. 14); and
a second selector (element T_SL of element BK0, see [0133]) within the second group of metal layers and ILD layer and coupled to the second set of memory cells to select one or more memory cells of the second set of memory cells based on a second control signal (see Fig. 14 and [0133, 0135-0136]).
	Tanaka does not appear to explicitly disclose the first and second set of memory cells include inter-level dielectric (ILD) layers.
	Onuki discloses the first and second set of memory cells include inter-level dielectric (ILD) layers (see in particular Figs. 3A, 5, 9 first set of memory cells element 20 of a lowermost element 135, and see [0084] “local cell array 135”, [0087] “memory cell 20”, [0089] “Metal oxides, insulators, conductors, and the like in FIG. 9 and FIG. 10 may each be a single layer or a stack of layers.” With Fig. 9 showing a plurality of individual ILD layers).
	The plurality of ILD layers instead of one as taught by Onuki is incorporated as a plurality of ILD layers instead of one for Tanaka.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate inter-level dielectric (ILD) layers as taught by Onuki as inter-level dielectric (ILD) layers of Tanaka because the combination allows for appropriate electrical and mechanical protection to each of the individual conductive components of the memory cell stacks, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known number of interlayer-dielectric layers for another in which the options are provided as alternatives (see Onuki Fig. 9 and [0089]).

9.	Regarding Claim 2, Tanaka and Onuki disclose the semiconductor device of claim 1, further comprising one or more additional sets of memory cells, and one or more additional selectors, formed in one or more metal layers and ILD layers above the second group of metal layers and ILD layers (see Tanaka [0160-0161] “n blocks or 2n sub-arrays are stacked on the semiconductor substrate 20, the plane size for each memory cell can be 2F2/n (=4F2/2n), where n is a natural number equal to or larger than 1”).

10.	Regarding Claim 3, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein the second selector is above the first selector and vertically aligned with the first selector; and a second memory cell of the second set of memory cells is above a first memory cell of the first set of memory cells and vertically aligned with the first memory cell (see Tanaka Fig. 14).

11.	Regarding Claim 4, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein all memory cells of the first set of memory cells are located in a same side of the first selector (see Tanaka Fig. 14); and
all memory cells of the second set of memory cells are located in the same side of the second selector (see Tanaka Fig. 14).

12.	Regarding Claim 5, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein the second selector and the first selector are a TFT (see Tanaka [0133, 0141-0144] “oxide semiconductor thin film transistor (TFT)”); when the TFT for the first selector is ON, the TFT for the second selector is OFF, when the first group of memory cells are accessed (see Tanaka [0159] “The electric potential of the selected word line is set to an active state (high level), while the electric potential of the other word lines is set to a non-active state (low level).”, [0133] “A transistor T_SL is a select element that selects a source line SL in the three-dimensional DRAM.”;
The limitations during use of the claimed device to perform ON and OFF functions of the TFTs of the first and second selectors are functional limitations - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
The functions claimed require for the structure of the device to be capable of providing separate electrical signals to the TFT of the first and second selectors which is taught by Tanaka, see at least Fig. 14 showing separate element 22 and BL connections to the respective transistor elements T_SL.
The prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.).

13.	Regarding Claim 8, Tanaka and Onuki disclose the semiconductor device of claim 1.
Tanaka and Onuki as previously combined do not appear to explicitly disclose wherein an output of the first selector and an output of the second selector are coupled together and electrically shorted through one or more vias.
	Onuki discloses 	wherein an output of the first selector and an output of the second selector are coupled together and electrically shorted (see Figs. 8 and 10 the selector elements ST outputs are shorted together to element NA of the local sense amplifier circuit, see [0042-0043]).
	The output shorted connection as taught by Onuki is incorporated as an output shorted connection of Tanaka, wherein the combination discloses wherein an output of the first selector and an output of the second selector are coupled together and electrically shorted through one or more vias (see Tanaka Fig. 14 element T_SL of element BK0 shows electrical connection to peripheral circuit element 21 through via element 22, and the combination incorporates electrical connection of element T_SL of element BK1 through via element 22 shorted together to connect to the peripheral circuit element 21).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein an output of the first selector and an output of the second selector are coupled together and electrically shorted as taught by Onuki as wherein an output of the first selector and an output of the second selector are coupled together and electrically shorted through one or more vias of Tanaka because the combination allows shortening of wiring structures in the stacking direction to reduce parasitic capacitance and improve high-speed operation, and allow selection of a memory cell which is read out to the local sense amplifier through the switch transistor (see Onuki [0060]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known output connection of selector transistor elements in a similar memory device for another to obtain predictable results (see Onuki Fig. 8 and [0060]).

14.	Regarding Claim 11, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein the first set of memory cells and the second set of memory cells have a same number of memory cells, one memory cell of the first set of memory cells is above and vertically aligned with another memory cell of the second set of memory cells (see Tanaka Fig. 14).

15.	Regarding Claim 12, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein (see Tanaka Fig. 14) a first memory cell (leftmost memory cell of element MA of BK0) of the first set of memory cells includes a first TFT (element T00 and see [0122] “A memory cell Uij comprises a capacitor Cij and, for example, an N-channel transistor (FET) Tij which are connected in series, where i and j is 0, 1, 2, . . . .”) and a first capacitor (element C00 see [0122]), and a second memory cell (leftmost memory cell of element MA of element BK1) of the second set of memory cells includes a second TFT (element T01 see [0122]) and a second capacitor (element C01 see [0122]).

16.	Regarding Claim 13, Tanaka and Onuki disclose the semiconductor device of claim 12, wherein a gate electrode of the first TFT is coupled to a word line of the first memory cell (see [0123-0124] “A word line WLi is connected to the control terminal of the transistor Tij”), and a source electrode of the first TFT is coupled to a bitline of the first memory cell (see [0123-0124] “The transistor Tij has a first current terminal connected to the first electrode, a second current terminal connected to a bit line BLj”).
17.	Regarding Claim 14, Tanaka and Onuki disclose the semiconductor device of claim 12, wherein the first group of metal layers and ILD layers and the second group of metal layers and ILD layers are within an interconnect structure that is above the substrate (see Tanaka Fig. 14 at least element is an interconnect structure above the substrate, see [0136] “contact plug 22” which vertically interconnects conductive elements).

18.	Regarding Claim 15, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein the substrate includes a material selected from the group consisting of a silicon substrate (see Tanaka [0133] “semiconductor substrate 20 is, for example, a silicon substrate”), a glass substrate, a metal substrate, and a plastic substrate.

19.	Regarding Claim 16, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein the first group of ILD layers or the second group of ILD layers include a material selected from the group consisting of silicon dioxide (SiO2), carbon doped oxide (CDO), silicon nitride (see Onuki [0089, 0095] “Examples of insulating materials used for the insulators include … silicon nitride”), perfluorocyclobutane, polytetrafluoroethylene, fluorosilicate glass (FSG), organic polymer, silsesquioxane, siloxane, and organosilicate glass.

20.	Regarding Claim 17, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein the first group of metal layers or the second group of metal layers include a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu) (see Tanaka (layer of element BK0 having a first group of metal layers, including at least elements WL, see [0147] “The word line WLij↓ includes a metallic material, such as aluminum, copper, or tungsten”, and see [0148] “The pillar electrode portion 26↓ and the cell electrode portion 28↓ include a metallic material, such as aluminum, copper, or tungsten.”), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO.

21.	Regarding Claim 18, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein (see Tanaka Fig. 14) a first memory cell (leftmost memory cell of element MA of BK0) of the first set of memory cells includes a first TFT (element T00 and see [0122] “A memory cell Uij comprises a capacitor Cij and, for example, an N-channel transistor (FET) Tij which are connected in series, where i and j is 0, 1, 2, . . . .”), and a second memory cell (leftmost memory cell of element MA of element BK1) of the second set of memory cells includes a second TFT (element T01 see [0122]), and the first TFT or the second TFT has a channel including a material selected from the group consisting of CuS2, CuSe2, WSe2, indium doped zinc oxide (IZO), zinc tin oxide (ZTO), amorphous silicon (a-Si), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TMD), yttrium-doped zinc oxide (YZO), polysilicon (see [0141] “the semiconductor layer 24↓ provided as a channel … may be an epitaxial single crystal silicon layer, a polysilicon layer, or an amorphous silicon layer”), poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, poly- III-V like InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON, or C-Axis Aligned Crystal (CAAC), molybdenum and sulfur, and a group-VI transition metal dichalcogenide.

22.	Regarding Claim 19, Tanaka discloses a method for forming a memory device (see First Embodiment and in particular Fig. 14, see [0041] “A semiconductor memory device (e.g., DRAM)”, see [0119] “The semiconductor memory device illustrated in FIGS. 1 to 9 is described when applied to a DRAM.”, see [0130] “FIG. 13 is a plan view of a three-dimensional DRAM. FIG. 14 is a cross-sectional view taken along line XIV-XIV of FIG. 13.”), the method comprising:
forming a first set of memory cells (elements MA of BK0, see [0135] “The memory cell array includes two blocks BK0, BK1 which are stacked on top of each other”) and a first selector (element T_SL of element BK0, see [0133] “transistor T_SL is a select element”) within a first group of metal layers (layer of element BK0 having a first group of metal layers, including at least elements WL, see [0147] “The word line WLij↓ includes a metallic material, such as aluminum, copper, or tungsten”, and see [0148] “The pillar electrode portion 26↓ and the cell electrode portion 28↓ include a metallic material, such as aluminum, copper, or tungsten.”) and at least one interlayer-dielectric layer (ILD) (see Fig. 14 unlabeled dielectric layer of element BK0 which electrically and mechanically separates the conductive elements of BK0) above a substrate, wherein the first selector is coupled to the first set of memory cells to select one or more memory cells of the first set of memory cells based on a first control signal (see [0133] “A transistor T_SL is a select element that selects a source line SL in the three-dimensional DRAM”);
forming a second set of memory cells (elements MA of element BK1, see [0135]) and a second selector (element T_SL of element BK0, see [0133]) within a second group of metal layers and ILD layer above the first group of metal layers and ILD layer (second group of metal layers and ILD layer of element BK1), wherein the second selector is coupled to the second set of memory cells to select one or more memory cells of the second set of memory cells based on a second control signal (see Fig. 14 and [0133, 0135-0136]).

23.	Regarding Claim 20, Tanaka and Onuki disclose the method of claim 19, wherein the second selector and the first selector are a TFT (see Tanaka [0133, 0141-0144] “oxide semiconductor thin film transistor (TFT)”); the TFT for the first selector is ON and the TFT for the second selector is OFF when the first group of memory cells are accessed (see Tanaka [0159] “The electric potential of the selected word line is set to an active state (high level), while the electric potential of the other word lines is set to a non-active state (low level).”, [0133] “A transistor T_SL is a select element that selects a source line SL in the three-dimensional DRAM.”).

24.	Regarding Claim 21, Tanaka and Onuki disclose the method of claim 19.
Tanaka and Onuki as previously combined do not appear to explicitly disclose further comprising: forming metal electrodes and vias to couple together and electrically shorted an output of the first selector and an output of the second selector.
Onuki discloses electrically shorted an output of the first selector and an output of the second selector (see Figs. 8 and 10 the selector elements ST outputs are shorted together to element NA of the local sense amplifier circuit, see [0042-0043]).
The output shorted connection as taught by Onuki is incorporated as an output shorted connection of Tanaka, wherein the combination discloses further comprising: forming metal electrodes and vias to couple together and electrically shorted an output of the first selector and an output of the second selector (see Tanaka Fig. 14 element T_SL of element BK0 shows electrical connection to peripheral circuit element 21 through via element 22, and the combination incorporates electrical connection of element T_SL of element BK1 through via element 22 shorted together to connect to the peripheral circuit element 21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate electrically shorted an output of the first selector and an output of the second selector as taught by Onuki as further comprising: forming metal electrodes and vias to couple together and electrically shorted an output of the first selector and an output of the second selector of Tanaka because the combination allows shortening of wiring structures in the stacking direction to reduce parasitic capacitance and improve high-speed operation, and allow selection of a memory cell which is read out to the local sense amplifier through the switch transistor (see Onuki [0060]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known output connection of selector transistor elements in a similar memory device for another to obtain predictable results (see Onuki Fig. 8 and [0060]).

25.	Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over Tanaka et al. (US 2018/0082733 A1), hereinafter as Tanaka, in view of Onuki et al. (US 2020/0185023 A1), hereinafter as Onuki, in view of Kajigaya (US 2013/0070506 A1)

26.	Regarding Claim 6, Tanaka and Onuki disclose the semiconductor device of claim 1, wherein the first control signal of the first selector and the second control signal of the second selector are coupled to control circuits below the first group of metal layers and ILD layers (see Fig. 14 elements 21 below element BK0, see [0133-0134, 0153] “peripheral circuit 21A (including the read circuit 17 in FIG. 2)”).
	Tanaka and Onuki do not appear to explicitly disclose control logic circuits.
	Kajigaya discloses control logic circuits formed below a first group of memory cells (see Fig. 10 and [0074] “the MOSFETs (the second transistors) formed on the silicon substrate SS may have a planar structure or a vertical structure … the MOSFETs can be mounted together with logic circuits using transistors having higher performance than the planar transistors” and see [0067] “MOSFETs Q1 and Q2”).
	The control circuits on the substrate to include control logic circuits as taught by Kajigaya is incorporated as control circuits on the substrate to include control logic circuits of Tanaka and Onuki.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate control logic circuits as taught by Kajigaya as control logic circuits of Tanaka and Onuki because the combination allows mounting together with MOSFETs for embedded control logic circuit functions in controlling and performing read-write operations of the memory cells without need for external connections to a separate logic component, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known location of the control logic circuit for another in a similar memory stack device to obtain predictable results (see Kajigaya Fig. 10 and [0074]).

27.	Regarding Claim 7, Tanaka and Onuki and Kajigaya disclose the semiconductor device of claim 6, wherein the control logic circuits are located in the front end of line for the semiconductor device (see Tanaka Fig. 14 and Kajigaya Fig. 10 and [0074] the control logic circuits are formed on the substrate;
Further, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).).

28.	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Tanaka et al. (US 2018/0082733 A1), hereinafter as Tanaka, in view of Onuki et al. (US 2020/0185023 A1), hereinafter as Onuki, in view of Tanaka et al. (US 2017/0271341 A1), hereinafter as Tanaka (2017)
29.	Regarding Claim 9, Tanaka and Onuki disclose the semiconductor device of claim 8, wherein the output of the first selector and the output of the second selector is coupled to a circuit at the FEOL (see Tanaka Fig. 14 circuit elements 21 below element BK0, see [0133-0134, 0153] “peripheral circuit 21A (including the read circuit 17 in FIG. 2)”). 
Tanaka and Onuki do not appear to explicitly disclose the circuit is a CMOS circuit.
	Tanaka 2017 discloses a CMOS circuit (see Fig. 1 and [0026] “Peripheral circuits of the memory cell arrays are disposed in a surface region of the semiconductor substrate 11. The peripheral circuits are CMOS circuits for driving the memory cell arrays at the time of reading/writing. The peripheral circuits include an address decode circuit, a read circuit (including a sense amplifier), a write circuit and the like.”).
	The type of peripheral circuit as taught by Tanaka 2017 is incorporated as the type of peripheral circuit of Tanaka and Onuki.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate CMOS circuit as taught by Tanaka 2017 as CMOS circuit of Tanaka and Onuki because the combination allows for driving memory arrays at the time of reading/writing which can also include an address decode circuit, a read circuit (including a sense amplifier), a write circuit and the like (see Tanaka 2017 [0026]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known type of peripheral circuit in a similar memory device for another to obtain predictable results (see Tanaka 2017 [0026]).

30.	Claims 22-25 are rejected under 35 U.S.C. 103 as obvious over Tanaka et al. (US 2018/0082733 A1), hereinafter as Tanaka, in view of Matsuzaki et al. (US 2020/0203345 A1), hereinafter as Matsuzaki, in view of Onuki et al. (US 2020/0185023 A1), hereinafter as Onuki

31.	Regarding Claim 22, Tanaka discloses a device (see First Embodiment and in particular Fig. 14, see [0041] “A semiconductor memory device (e.g., DRAM)”, see [0119] “The semiconductor memory device illustrated in FIGS. 1 to 9 is described when applied to a DRAM.”, see [0130] “FIG. 13 is a plan view of a three-dimensional DRAM. FIG. 14 is a cross-sectional view taken along line XIV-XIV of FIG. 13.”), comprising:
a memory device (see Fig. 14), wherein the memory device includes:
a first set of memory cells (elements 20, see [0087] “memory cell 20”) formed within a first group of metal layers (layer of element BK0 having a first group of metal layers, including at least elements WL, see [0147] “The word line WLij↓ includes a metallic material, such as aluminum, copper, or tungsten”, and see [0148] “The pillar electrode portion 26↓ and the cell electrode portion 28↓ include a metallic material, such as aluminum, copper, or tungsten.”) and at least one interlayer-dielectric layer (ILD) (see Fig. 14 unlabeled dielectric layer of element BK0 which electrically and mechanically separates the conductive elements of BK0) above the substrate;
a first selector (element T_SL of element BK0, see [0133] “transistor T_SL is a select element”) formed within the first group of metal layers and ILD layer and coupled to the first set of memory cells to select one or more memory cells of the first set of memory cells based on a first control signal (see Fig. 14 and [0133] “A transistor T_SL is a select element that selects a source line SL in the three-dimensional DRAM”);
a second set of memory cells (elements MA of element BK1, see [0135]) formed within a second group of metal layers and ILD layer (second group of metal layers and ILD layer of element BK1) above the first group of metal layers and ILD layer (see Fig. 14); and
a second selector (element T_SL of element BK0, see [0133]) within the second group of metal layers and ILD layer and coupled to the second set of memory cells to select one or more memory cells of the second set of memory cells based on a second control signal (see Fig. 14 and [0133, 0135-0136]). 
	Tanaka does not disclose the device is a computing device; a circuit board; the memory device coupled to the circuit board; the first and second set of memory cells include inter-level dielectric (ILD) layers.
	Matsuzaki discloses a computing device; a circuit board (see [0005] “A semiconductor circuit (IC chip) of LSI, processors such as CPUs and GPUs, memories, and the like is mounted on a circuit board, for example, a printed wiring board, to be used as one of components of a variety of electronic devices such as computers." And [0476] “memory devices of a variety of electronic devices (e.g., information terminals, computers, smartphones, e-book readers, digital cameras (including video cameras), video recording/reproducing devices, and navigation systems). Here, the computers refer not only to tablet computers, notebook computers, and desktop computers, but also to large computers such as server systems”); the memory device coupled to the circuit board (see [0005, 0476]).
	The circuit board of a computing device having memory as taught by Matsuzaki is incorporated as a circuit board of a computing device having the memory structure of Tanaka.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a computing device; a circuit board; the memory device coupled to the circuit board as taught by Matsuzaki as a computing device; a circuit board; the memory device coupled to the circuit board of Tanaka because the combination allows integration with an aggregation of semiconductor elements in a larger computer system (see Matsuzaki [0004-0005]). 
	Tanaka and Matsuzaki do not appear to explicitly disclose the first and second set of memory cells include inter-level dielectric (ILD) layers.
	Onuki discloses the first and second set of memory cells include inter-level dielectric (ILD) layers (see in particular Figs. 3A, 5, 9 first set of memory cells element 20 of a lowermost element 135, and see [0084] “local cell array 135”, [0087] “memory cell 20”, [0089] “Metal oxides, insulators, conductors, and the like in FIG. 9 and FIG. 10 may each be a single layer or a stack of layers.” With Fig. 9 showing a plurality of individual ILD layers).
	The plurality of ILD layers instead of one as taught by Onuki is incorporated as a plurality of ILD layers instead of one for Tanaka.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate inter-level dielectric (ILD) layers as taught by Onuki as inter-level dielectric (ILD) layers of Tanaka and Matsuzaki because the combination allows for appropriate electrical and mechanical protection to each of the individual conductive components of the memory cell stacks, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known number of interlayer-dielectric layers for another in which the options are provided as alternatives (see Onuki Fig. 9 and [0089]).

32.	Regarding Claim 23, Tanaka and Matsuzaki and Onuki disclose the semiconductor device of claim 22, wherein (see Tanaka Fig. 14) a first memory cell (leftmost memory cell of element MA of BK0) of the first set of memory cells includes a first TFT (element T00 and see [0122] “A memory cell Uij comprises a capacitor Cij and, for example, an N-channel transistor (FET) Tij which are connected in series, where i and j is 0, 1, 2, . . . .”) and a first capacitor (element C00 see [0122]), and a second memory cell (leftmost memory cell of element MA of element BK1) of the second set of memory cells includes a second TFT (element T01 see [0122]) and a second capacitor (element C01 see [0122]).

33.	Regarding Claim 24, Tanaka and Matsuzaki and Onuki disclose the semiconductor device of claim 22, wherein the second selector is above the first selector and vertically aligned with the first selector (see Tanaka Fig. 14); and a second memory cell of the second set of memory cells is above a first memory cell of the first set of memory cells and vertically aligned with the first memory cell (see Fig. 14).

34.	Regarding Claim 25, Tanaka and Matsuzaki and Onuki disclose the semiconductor device of claim 22, wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device (see Matsuzaki [0476] “memory devices of a variety of electronic devices (e.g., information terminals, computers, smartphones, e-book readers, digital cameras (including video cameras), video recording/reproducing devices, and navigation systems). Here, the computers refer not only to tablet computers, notebook computers, and desktop computers, but also to large computers such as server systems”), the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device (see Matsuzaki [0476]).

Allowable Subject Matter
35.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

36.	Claim 10, “the first set of memory cells and the second set of memory cells are coupled to a same bitline through the first selector and the second selector” – as instantly claimed and in combination with the additionally claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818